TO BE PUBLISHED

              oSuprrtur CI:Turf of rttfurkv
                                2014-SC-000718


KENTUCKY BAR ASSOCIATION                                                  MOVANT



V.                            IN SUPREME COURT



CLYDE F. JOHNSON                                                    RESPONDENT



                             OPINION AND ORDER

      The Board of Governors (the Board) of the Kentucky Bar Association

(KBA) recommends this Court suspend Clyde F. Johnson (Johnson) from the

practice of law for five (5) years; and that we order Johnson to make full

restitution to his clients in the matters before this Court. Finding sufficient

cause to do so, we adopt the Board's recommendations. Johnson, whose KBA

number is 84172 and whose bar address is 181 East Court Street, P.O. Box

763, Prestonsburg, Kentucky 41653-0763, was admitted to the practice of law

in the Commonwealth of Kentucky on October 17, 1991.

                                I. BACKGROUND.

A.    Procedural History and Charges.

      The Board's recommendation stems from three separate charges, all of

which involve Johnson's failure to perform any legal work for clients after

entering into retainer agreements and taking retainer fees. At the outset, we

note that, on June 24, 2013, Johnson absconded from Floyd County, Kentucky
where he resided and practiced law. The Kentucky State Police designated

Johnson as a missing person, and the Floyd Circuit Court appointed a curator

for Johnson's practice. The curator filed a report in response to one of the

charges, KBA File 22172, stating that he believes "Clyde Johnson is alive,

voluntarily left and has taken measures to conceal his whereabouts." It

appears from a newspaper article' in the record that Johnson has absconded

to Texas. Johnson has not filed any responses to the charges.

1. KBA File No. 22172.

      On February 20, 2014, the Inquiry Commission filed a one-count charge

against Johnson for violation of SCR 3.130-1.16(d) which states in pertinent

part, "[ulpon termination of representation, a lawyer shall take steps to the

extent reasonably practicable to protect a client's interests, such as giving

reasonable notice to the client . . . and refunding any advance payment of fee

or expense that has not been earned or incurred."

      This charge arose from Johnson's representation of two clients in a quiet

title action. On May 15, 2013, the clients executed a retainer agreement and

paid Johnson an initial consultation fee of $150 and a $1,500 retainer fee.

Johnson disappeared on June 24, 2013, without having performed any legal

work and without having refunded the retainer fee. The clients filed a

complaint with the KBA, which the KBA forwarded to Johnson. When Johnson



         1 Bill Estep, Missing Floyd County lawyer found in Texas campground,
Lexington-Herald Leader, (October 24, 2013),
http: / / www.kentucky.com/ 2013 /10 /24/ 289335 l_missing-floyd-county-lawyer-
found.html?rh=1.

                                          2
did not respond, the Inquiry Commission filed the above referenced charge,

which it unsuccessfully attempted to serve on Johnson. Therefore, the

Commission served the Executive Director of the KBA pursuant to SCR

3.175(2). Johnson has not responded to the charge.

2. KBA File No. 22232.

      On January 17, 2014, the Inquiry Commission filed a three count charge

against Johnson for violating: (1) SCR 3.130-1.3(c) which states, "[a] lawyer

shall act with reasonable diligence and promptness in representing a client;" (2)

SCR 3.130-1.16(d) which states in pertinent part, "[u]pon termination of

representation, a lawyer shall take steps to the extent reasonably practicable to

protect a client's interests, such as giving reasonable notice to the client .. .

and refunding any advance payment of fee or expense that has not been earned

or incurred;" and (3) SCR 3.130-8.4(c) which states "[i]t is professional

misconduct for a lawyer to . . . engage in conduct involving dishonesty, fraud,

deceit or misrepresentation."

      Those charges arose from Johnson's April 13, 2012 agreement to

represent a couple in two matters - an estate partition action and an action to

enforce and foreclose on tax liens in a different estate. The clients met with

Johnson four or five times and each time Johnson advised them that he was

diligently working on their case. • In 2013, the curator informed the clients that

a missing persons report had been filed with the Kentucky State Police

regarding Johnson. Upon receipt of that letter, the clients went to Johnson's

office and discovered that no work had been performed on their cases.


                                          3
      The clients then filed a complaint with the KBA. The KBA took the

appropriate steps to notify Johnson of the complaint and, upon receiving no

response, the Inquiry Commission issued the above referenced charge. The

KBA, as it did with the charge in File No. 22172, attempted to serve Johnson

and, when it was unsuccessful, served the Executive Director pursuant to SCR

3.175(2). Johnson has not responded to this charge.

3. KBA File No. 22712.

      On July 30, 2014, the Inquiry Commission filed a three count charge

against Johnson based upon the following violations: (1) SCR 3.130-1.3 which

states, "[a] lawyer shall act with reasonable diligence and promptness in

representing a client;" (2) SCR 3.130-1.4(a)(4) which states "[a] lawyer shall .. .

promptly comply with reasonable requests for information;" and (3) SCR 3.130-

1.16(d) which states in pertinent part, "[u]pon termination of representation, a

lawyer shall take steps to the extent reasonably practicable to protect a client's

interests, such as giving reasonable notice to the client, allowing time for

employment of other counsel . . . and refunding any advance payment of fee or

expense that has not been earned or incurred."

      These charges arose from Johnson's agreement to represent a client with

regard to correction of errors on a Master Commissioner's Deed. The client

signed a retainer agreement and paid Johnson a $150 initial consultation fee

and a $1,500 retainer fee. The client called Johnson several times about her

case, but Johnson never returned her calls. On July 6, 2013, the'curator

notified the client by mail of Johnson's disappearance. Thereafter, the client


                                         4
retrieved her file from Johnson's office at which time she discovered that he

had not performed any work on her case.

      The client filed a complaint with the KBA. The KBA took the appropriate

steps to notify Johnson of the complaint and, upon receiving no response, the

Inquiry Commission issued the above referenced charge. The KBA, as it did

with the charge in File No. 22172 and File No 22232, attempted to serve

Johnson and, when it was unsuccessful, served the Executive Director

pursuant to SCR 3.175(2). As with the preceding two charges, Johnson has

not responded to the charge in File No. 22712.

B. The Board's Findings of Fact, Conclusions of Law, and
     Recommendations.

      The Board, after summarizing the salient facts and charges,

unanimously found that Johnson is guilty of all counts contained in the

charges in File Nos. 22172, 22232, and 22712. In determining what sanctions

to impose, the Board considered the preceding charges and the following

history of prior disciplinary actions involving Johnson. On February 20, 2009,

this Court privately admonished Johnson for violating SCR 3.130-1.3 and SCR

3.130-1.4(a) based on his failure to timely prepare and file a summary

judgment order. On April 26, 2012, this Court publically reprimanded

Johnson, with conditions, for violating SCR 3.130-3.4(c) and SCR 3.130-8.1(b)

based on his failure to timely respond to an order from a federal bankruptcy

court. Johnson v. Kentucky Bar Ass'n, 364 S.W.3d 192 (Ky. 2012). The

reprimand was conditioned on Johnson successfully completing the Ethics and

Professionalism Enhancement Program (EPEP), which he did. On April 17,
                                        5
2014, this Court suspended Johnson for thirty (30) days for his admitted

violations of SCR 3.130-1.3, SCR 3.130-1.4(a)(3) and (4), and SCR 3.130-

1.16(d) based, in part, on his failure to perform legal work after taking a

retainer fee. Johnson's suspension was conditioned on completion of the next

scheduled EPEP; participation in an evaluation performance by a professional

from the Kentucky Lawyer Assistance Program (KYLAP); and full compliance

with any recommendations resulting from the evaluation. Kentucky Bar Ass'n

v. Johnson, 437 S.W.3d 137 (Ky. 2014). In addition to the preceding, the Board

noted that Johnson had been temporarily suspended on February 17, 2010 for

CLE non-compliance, but was subsequently reinstated. Finally, the Board

noted that Johnson's license is currently suspended for non-payment of dues

for 2013-2014.

      The Board members could not unanimously agree on the appropriate

sanction to recommend. Twelve members voted to suspend Johnson from the

practice of law for five years to run consecutively with any current suspension.

Three members voted to suspend Johnson from the practice of law for a period

of one year to run consecutively with any current suspension. Three members

voted to permanently disbar Johnson. However, all of the members agreed that

any sanction should include full restitution to the clients in KBA File Nos.

22172, 22232, and 22712.

      Thus, the Board, by majority vote, recommends to this Court that

Johnson be suspended from the practice of law for five years to run

consecutively with any current suspension and that Johnson be ordered to pay


                                         6
full restitution to the clients in KBA File Nos. 22172 ($1,500), 22232 ($1,000),

and 22712 ($1,500). The cost of this proceeding as certified by the disciplinary

clerk is $800.35, which the Board asks this Court to assess against Johnson

pursuant to SCR 3.450.

                                  II. ANALYSIS.

      Although Johnson had not responded to any of the charges, his curator

filed a report in response to the charge in KBA File No. 22172 stating that he

believes "Clyde Johnson is alive, voluntarily left and has taken measures to

conceal his whereabouts." Because Johnson has not responded to any of the

charges and the curator's report does not address the charges, we accept the

Board's recommendation and find Johnson guilty of violating SCR 3.130-1.3,

SCR 3.130-1.4, SCR 3.130-1.16(d), SCR 3.130-8.4(c) as set forth in KBA File

Nos. 22172, 22232, and 22712.

      As to the appropriate sanction, Bar Counsel recommended in its brief the

sanction recommended by the majority of the Board - suspension from the

practice of law for five (5) years to run consecutively with any current

suspension and payment of full restitution to the clients in KBA File Nos.

22172, 22232, and 22712. Johnson has not responded to Bar Counsel's brief

and has not otherwise challenged Bar Counsel's recommendation.

      Having reviewed this matter, we agree with the recommendation of the

majority of the Board as it is reasonable and in keeping with the sanctions

imposed in similar cases. In Kentucky Bar Ass'n v. Hammond, 241 S.W.3d 310

(Ky. 2007), we held that a five-year suspension was reasonable as disciplinary
punishment for Hammond's actions, which included: failure to act with

reasonable diligence in six clients' cases (SCR 3.130-1.3); failure to return four

clients' unearned attorney fees after termination of representation (SCR 3.130-

1.16(d)); and failure to communicate with four clients (SCR 3.130-1.4(a)). In

doing so, we noted that Hammond had received three private admonitions for

the same type of misconduct in the preceding three years.

      More recently, in Kentucky Bar Ass'n v. Goble, 424 S.W.3d 423 (Ky.

2014), a divided Court held that a five-year suspension, as opposed to

permanent disbarment, was an appropriate sanction for Goble, who, as

fiduciary of a company's 401(k) plan, issued paychecks from an account he

knew had insufficient funds. Based on his actions, Goble was convicted of

criminal acts which reflected adversely on his fitness as a lawyer (3.130-8.4(b))

and we found that he also violated our prohibition on conduct involving

dishonesty or misrepresentation (SCR 3.130-8.4(c)). Chief Justice Minton,

joined by Justice Abramson, dissented, stating that "that the financial

misconduct that resulted in Goble's three felony convictions evinces a breach of

trust that warrants permanent disbarment from the practice of law." Id. at 429.

      In Kentucky Bar Ass'n v. Hall, 173 S.W.3d 621 (Ky. 2005), we held that a

five year suspension was warranted for an attorney who took retainer fees from

multiple clients, and either did not perform any legal work or did not timely

perform that work. Hall's actions constituted multiple violations of: SCR

3.130-1.1 (competence), 1.3 (diligence), 1.4(a) and (b) (communication), 1.15(b)

(safekeeping property), 1.16(d) (declining or terminating representation), 3.4(c)


                                         8
(fairness to opposing party and counsel), 8.1(b) (bar admission and disciplinary

matters), and 8.3(c) (reporting professional misconduct).

      Johnson's actions are similar to those in the aforementioned cases.

Therefore, we adopt the Board's recommendation.

ACCORDINGLY, IT IS ORDERED THAT:

1.    Respondent, Clyde F. Johnson, KBA Member No. 84172, is found guilty

      of the above-described violations of the Rules of Professional Conduct;

2.    Respondent is suspended from the practice of law in Kentucky for a

      period of five (5) years beginning ten (10) days after entry of this Order;

3.    Respondent is ordered to make full restitution in the amount of: $1,500

      for KBA File No. 22172; $1,000 for KBA File No. 22232; and $1,500 for

      KBA File No. 22712;

4.    Pursuant to SCR 3.390, Respondent, if he has not already done so, shall,

      within ten days from the entry of this Opinion and Order, notify all

      clients in writing of his inability to represent them, and notify all courts

      in which he has matters pending of his suspension from the practice of

      law, and furnish copies of said letters of Notice to the Office of Bar

      Counsel, assuming that this is necessary given that he is currently

      suspended from the practice of law;

5.    Pursuant to SCR 3.390, Respondent shall, to the extent possible and

      necessary, immediately cancel and cease any advertising activities in

      which he is engaged;




                                         9
6.    Pursuant to SCR 3.390, Respondent shall not, during the term of

      suspension, accept new clients or collect unearned fees; and

7.    In accordance with SCR 3.450, Respondent is directed to pay the costs of

      this action in the amount of $800.35, for which execution may issue

      from this Court upon finality of this Opinion and Order.

      Minton, C.J.; Abramson, Cunningham, Keller, Noble and Venters, JJ.,

concur. Barber, J., not sitting.

      ENTERED: April 2, 2015




                                       10